DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
This application is a 371 of PCT/EP2013/057250 04/05/2013 claiming priority to UNITED KINGDOM 1206192.5 04/05/2012. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Oct 28 2021 has been entered.

Status of the Claims
Claim(s) 1-5, 8, 10-12 and 15-17 is/are pending in this application.  

Response to Arguments
Applicant's arguments filed Oct 28 2021 have been fully considered but they are not persuasive. 


Maintained Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in — (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for the purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-5, 8, 10-12 and 15 are rejected under 35 U.S.C. 102(a) or 102(e) as being anticipated by WO2011/101171 A1 (Clark et al., the ‘171 publication), published August 25, 2011, cited by applicant on IDS.
Claim 1 is directed to a method of maintaining or improving the muscle power output of a healthy subject in need thereof during exercise, comprising administering to the subject a monoester of (R)-3-hydroxybutyrate formed between the hydroxybutyrate and an alcohol selected from R-1,3-butanediol or glycerol
at a dose level of at least 100 mg/kg of the subject’s weight. 
Claim 10 is directed to a method of maintaining or improving the muscle power output of a healthy subject in need thereof during exercise comprising administering to the subject a composition comprising a monoester of (R)-3-hydroxybutyrate formed between the hydroxybutyrate and an alcohol selected from R-1,3-butanediol or glycerol
at a dose level of at least 100 mg/kg of the subject’s weight. 
While the invention’s specification does not necessarily recite the terms of “in need thereof,” it defines the claimed subject in need as a healthy subject (athletes and military personnel) at page 2, fourth paragraph, where ingestion of the claimed compound/composition can occur immediately before or during exercise to maintain or improve muscle power delivery, see page 5, 3rd paragraph.
The claims are construed as to be directed towards the administration of the claimed monoester of (R)-3-hydroxybutyrate, (taught by the ‘171 publication) to healthy subjects in need thereof so as to maintain and improve muscle power output of said subject, at the claimed doses.
Prior art directed to the administration of the same compound (as taught by the cited prior art) to the same healthy subject in need, will anticipate the claimed invention.
Regarding claims 1 and 10, the ‘171 publication teaches the treatment of a healthy subject as per Example 7, where normal human subjects were administered D-β-hydroxybutyrate-R 1,3butanedio monoester, see page 20, lines 4-9.
Additionally, WO ‘171 teaches its composition is beneficial in the prevention, treatment or alleviation of fatigue in military applications, see page 14, lines 11-13. 
Regarding claims 1 and 10, the ‘171 publication discloses the elected species, 3-hydroxybutyl 3-hydroxybutyrate as ketone (UorR) or D-β-hydroxybutyrate-R 1,3butanedio monoester in Examples 1-6/Tables 1-6 (on pages 15-20) and Example 7 (on page 20). 
Regarding claims 1 and 10, the ‘171 publication discloses this ketone body or ketone body include a hydroxybutyrate ester, see abstract and claim 1.
With regard to claim 10, the ‘171 publication teaches the use of a composition (ingestible) for the claimed method, see examples 1-10 on pages 14-22; claims 1-34. 
As required by claims 1 and 10, the ‘171 publication teaches the claimed doses (at least 100 mg/kg) where the subject user ingests at least 100 mg of the claimed ketones per kg of body weight per day, see page 3, lines 3-4 and 33; or 300 mg per kg, see page 3, lines 12-14.
The ‘171 publication teaches the claimed healthy subject of claims 1 and 10 (see Example 7 on page 20, i.e. normal or healthy subjects), as all healthy subjects are in need of maintaining or improving muscle output, at the claimed doses.
Claims 1 and 10 note the limitation of maintaining or improving muscle power output “during exercise.” The ‘171 publication teaches that its compounds and compositions are consumed by a user prior to anticipated fatigue, see page 3, 4th paragraph. See also page 14, first and second paragraphs. Thus, consumption of the same compounds taught by the ‘171 publication and claimed by the invention, will have the effect of maintaining or improving muscle power out “during exercise.” 
Accordingly, because the ‘171 publication teaches the administration of the same compound to the same healthy subject population at the same claimed doses of 100 mg/kg, claims 1 and 10 are anticipated.
	With regard to claim 2 wherein the muscle power output is skeletal muscle power output, the ‘171 publication teaches the use of the taught ketone body (as elected by applicant), that ketone bodies are known to reduce skeletal muscle impairment or fatigue, see page 1, line 26-27.
With regard to claim 3 wherein the subject is a healthy person, the ‘171 publication teaches the use of the compound in a healthy (normal) subjects, see Example 7, page 20, lines 4-9.
With regard to claims 4 and 5 and the limitations of improved power output and wherein the increased power output of at least 0.25% relative to a placebo, or is at least 1 Watt relative to placebo in a controlled test of 30 minutes, while the ‘171 publication does not teach the particular increases in power output spelled out, because the claimed invention and the '766 publication use the same ketone body, in the same subjects, such properties as claimed by claims 4 and 5 are deemed inherent to the method taught by the ‘171 publication. 
With regard to the inherent properties of known prior art products/compounds, the courts have noted the following "Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product... Whether the rejection is based on 'inherency' under 35 USC 102, on 'prima facie obviousness' under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products." [footnote omitted], (see In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-434 (CCPA 1977):] See also MPEP 2112: "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [her] claimed product."  See MPEP 2112, citing In re Fitzgerald, 205 USPQ 594, 596 (CCPA 1980), quoting In re Best 195 USPQ 430 as per above.
Regarding claim 8 wherein the circulating levels of hydroxybutyrate and acetoacetate in the blood of the subject are from 0 greater than 1 to 5 mM, the ‘171 publication teaches that preferred amounts of hydroxybutyrate ester or partial ester in the subject are blood plasma ketone levels of at least 0.1 mM, preferably at least 0.2 mM, more preferably at least 1 mM and optimally at least 3 mM, see page 3, lines 6-7. 
Regarding claim 11 wherein the composition comprises water and a monoester of (R)-3-hydroxybutyrate formed between the hydroxybutyrate and an alcohol selected from R-1,3-butanediol or glycerol, the ‘171 publication teaches compositions are diluted with a suitable liquid, for example water, fruit juice or milk, preferably at a ratio of 1: 1 to 1: 10, more preferably 1 :3 to 1 :7 of dry composition to liquid, see page 4, lines 13-15.
Regarding claim 12 wherein the monoester of (R)-3-hydroxybutyrate formed between the hydroxybutyrate and an alcohol selected from R-1,3-butanediol or glycerol comprises (R)-3-hydroxybutyrate-R-1,3-butanediol monoester, the ‘171 publication teaches a ketone body ester (monoester), see page 5, line 11 as well as multiple other references throughout the '171 publication. 
With regard to claim 15 wherein the composition further comprises one or more selected from the group consisting of a flavoring, a protein, a carbohydrate, a sugar, a fat, a fiber, a vitamin, and a mineral, the ‘766 publication teaches the use of flavorings, carbohydrate, fat, sugars, vitamins and minerals see protein see page 9, line 20 to page 10, line 2. 
Accordingly, the reference anticipates the claimed invention.

RESPONSE TO ATTORNEY ARGUMENTS:
	The Attorney response states that the Examiner has improperly relied upon the cited prior art by picking, choosing, and combining various
disclosures ... It is not enough that the reference "includes multiple, distinct teachings that the artisan might somehow combine to achieve the claimed invention." Net Money lN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1371 (Fed. Cir. 2008).
	The Attorney response states that contradictory to the holding of Net MoneylN Inc., the Examiner has selected various passages throughout the '171 publication and combined them in support of the present rejection. The Attorney response states to do so is improper and that the '171 publication does not clearly and unequivocally disclose the claimed methods nor does it direct those skilled in the art thereto without the need for picking and choosing.
	Applicant argues its method is a new and unobvious use of said compounds to overcome an allegation of inherency.  In response, it is pointed out that the examiner has established the claimed method is anticipated and that further, an unobvious argument would not overcome a finding of inherency in a novelty rejection. 
	Initially, it is pointed out the passages cited by the Attorney response refers specifically to a genus-species fact pattern, where such a species can be “at once envisaged” from the disclosure, see MPEP 2131.02 (III), citing to Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962).  
	The anticipation rejection above is not a genus-species anticipation scenario as per MPEP 2131.02 (III).   
	The anticipation rejection points to the teachings of the anticipated “healthy subject;” the benefits of the anticipated compound (ketone body or ketone body include a hydroxybutyrate ester) in such a healthy subject to treat/prevent fatigue in the military; where said anticipated subject ingests the anticipated compound/composition as per the claimed method of claims 1 and 10. 
	Accordingly citation to the case law and MPEP as per the Attorney response does not overcome the anticipation rejection.   
	With regard to the citation to MPEP 2131.02(III) and the requirement of “at once envisaging”  the claimed invention, it is noted that it is noted that even in the situation of the Kennametal case cited by Applicant, where there was no evidence that the reference of “actual performance’ of combining two disparate elements [a ruthenium binder and PVD coatings], such ‘actual performance’ of said combination was not required as noted by the Federal Circuit, see MPEP 2131.02 (III.).  Thus for argument’s sake, even in a situation, where the rejection was premised upon a genus/species scenario, the holdings of Kennametal, In re Petering and MPEP 2131.02 (III), one of ordinary skill in the art would be able to “envisage” the claimed invention. 
	The Attorney response argues that by definition, "muscle power output" and "muscle fatigue", are different in meaning that maybe attributed to them by a layman, (referencing Declaration of Kieran Clarke, muscle power output is relevant to a subject only while exercising, and that Fatigue is defined specifically limited to a subject due to mitochondrial uncoupling, the conversion of fuel to ATP in the body, where one would be unable to exercise (citing to Declaration paragraphs 18-19). See also support for these arguments regarding these unclaimed limitations based on the Response’s arguments as supported by Figure 5-6, Power output over 30 min test. 
	While these definitions noted by Applicant, arguably maybe differentiated from the teachings of the ‘171 publication, the claimed invention does not contain such ATP limitations relied upon the Attorney response. 
	Alternatively, such references to these definitions argued by Applicant could be arguably deemed to be inherent to a method treating the claimed subject with the claimed ketone and composition comprising the claimed ketone. 

New Claim Rejections Necessitated by Amendment - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-5, 8, 10-12 and 15-17 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over WO2011/101171 A1 (Clark et al., the ‘171 publication).
	As noted above, the ‘171 publication anticipates the claimed invention. Accordingly the '171 publication renders claims 1-5, 8, 10-12 and 15 obvious.
	With regard to claims 16-17, directed to the administration of the claimed compounds and compositions prior to exercise, the ‘171 publication teaches that its compounds and compositions are consumed by a user prior to anticipated fatigue, see page 3, 4th paragraph. See also page 14, first and second paragraphs. While not expressly reciting the limitation of administration prior to exercise, claims 16-17 are obvious, as the ‘171 publication teaches administration prior to a fatiguing situation, as exercise is known to be. 
	The rationale to do so is the teaching of administration of these compounds and compositions claimed by applicant and taught by the ‘171 publication that would have led one of ordinary skill in the art to modify the ‘171 publication (administration before exercise as a fatiguing situation) to arrive at the claimed invention.
	Therefore, the invention as a whole was prima facie obvious at the time it was invented.

RESPONSE TO ATTORNEY ARGUMENTS:
	Applicant’s arguments to the obviousness rejection are based on similar premises to the novelty rejection and they similarly fail to overcome the obviousness rejection., They fail to overcome the obviousness rejections for the reasons noted above with regard to the anticipation rejection. 
Accordingly, as spelled out in the rejections above, the claimed invention is obvious over the cited prior art. 
New and Maintained Non-Statutory Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-5, 8, 10-12 and 15-17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of copending Application No. 14453999, published as US 2015/0065571 A1.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
The contents and disclosure of the rejected claims are discussed above and hereby incorporated herein.  
Application No. 14453999 generally claims a ketone body or ketone body ester for use in reducing muscle glycogen and/or protein breakdown during exercise or in aiding muscle recovery after exercise, see claim 1.  See also claim 2 directed to treatment of muscle wasting in a subject; claim 5 for use of a ketone body monoester; claim 7 for teaching the monoester of D-Beta-hydroxybutyrate with R-1,3-butanediol; claim 8 where the subject is a healthy person; claims 15-17 for reducing muscle breakdown or retarding muscle wasting; and further comprising a mid-chain triglyceride as per claims 18-19.  Claim 8 recites the treatment of a healthy person. The cited art teaches the ingestion of the same compounds prior to the start of exercise, and therefore, these compounds will increase or maintain muscle power output during exercise.
With regard to claims 16-17 where the compounds and compositions are ingested prior to exercise, claim 1 recites the ingestion of these compounds during or after exercise.  As exercise is known to be a repetitive activity, the ingestion of these compounds and compositions during or after a first exercise session, would be prior to the next exercise session. Further, all healthy subjects would be in need of maintaining or improving muscle output.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both inventions are directed towards ketone body for treating muscle wasting or preventing muscle breakdown, with overlapping, if not identical scope.  
As such, the pending claims of the instant application are obvious in view of those of the cited art.

Claims 1-5, 8, 10-12 and 15-17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 and 13-18 of US Patent 10660958.
US Patent 10660958 generally claims a method of improving the organoleptic properties of 3-hydroxybutyl-(R)-3-hydroxybutyrate, wherein the method consists of adding a bitter flavoring to the 3-hydroxybutyl-(R)-3-hydroxybutyrate (claim 1), where claim 9 is directed to a method of treatment of muscle impairment, or muscle fatigue consisting of administering a composition according to claim 1 to a subject in need thereof, see claims 1 and 9.
While there is no recitation of the treatment of a healthy subject per se, it would be obvious to treat such a healthy subject, as such subject would be in need for the treatment of muscle impairment or muscle fatigue as per claim 9, etc. Further, all healthy subjects would be in need of maintaining or improving muscle output. The cited art teaches the ingestion of the same compounds prior to the start of exercise, and therefore, these compounds will increase or maintain muscle power output during exercise.
With regard to claims 16-17 where the compounds and compositions are to be ingested prior to exercise, notice is taken that exercise is a situation that leads to muscle fatigue. Therefore, it would be obvious to ingest these compounds and compositions prior to exercise to treat muscle fatigue as per US Patent 10660958.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both inventions are directed towards a method of using ketone bodies to treat muscle impairment or fatigue, with overlapping, if not identical scope.  
As such, the pending claims of the instant application are obvious in view of those of the cited art.

Claims 1-5, 8, 10-12 and 15-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of US Patent 8642654 B2.
The contents and disclosure of the rejected claims are discussed above and hereby incorporated herein.  
US Patent 8642654 B2 generally claims an ingestible composition comprising a compound which is 3-hydroxybutyl 3-hydroxybutyrate enantiomerically enriched with respect to (3R)-hydroxybutyl (3R)-hydroxybutyrate of formula (I): 
    PNG
    media_image1.png
    62
    233
    media_image1.png
    Greyscale
and a dietetically or pharmaceutically acceptable carrier and so forth, with overlapping, if not identical scope.  Claim 4 recites the need to maintain a healthy weight, thus making it obvious to treat an otherwise healthy subject in need of some weight loss. Claim 5 notes the need to ingest these compounds and compositions prior to fatigue. Further, all healthy subjects would be in need of maintaining or improving muscle output. The cited art teaches the ingestion of the same compounds prior to the start of exercise, and therefore, these compounds will increase or maintain muscle power output during exercise.
With regard to claims 16-17 where the compounds and compositions are ingested prior to exercise, notice is taken that exercise is a situation that leads to muscle fatigue. Therefore, it would be obvious to ingest these compounds and compositions prior to exercise to treat muscle fatigue as taught by claim 5.
As such, the pending claims of the instant application are obvious in view of those of the cited art.
RESPONSE TO ATTORNEY ARGUMENTS:	
The Attorney response argues that if the provisional ODP rejection over the 999 application is the sole rejection, it must be withdrawn.  As there are still pending rejections, the provisional ODP rejection of the ‘999 Application remains in place.
The Attorney response argues that instant claims are directed toward methods of improving muscle power output in a subject. As argued supra, muscle fatigue and muscle power output are distinct physiological phenomena. One having skill in the art would recognize that a teaching with respect to the treatment of a subject already suffering from muscle fatigue would not further suggest that administration of the same composition would elevate the subject's muscle power output above their baseline level when they are at full health. Simply put, the unexpected results underpinning the instant claims could not have been predicted based on the claims or the disclosure of the '958 patent.
	The Attorney response states the claims of the '654 patent are directed toward ingestible compositions for treating obesity or treating muscle impairment or fatigue
	The Attorney response states these phenomena are entirely different physiological processes governed by unrelated biological mechanisms and that one skilled in the art would recognize that a teaching regarding one of these processes would not render obvious the other.
As noted above in the rejections, the claims have been construed as to be directed towards the administration of the claimed monoester of (R)-3-hydroxybutyrate, (taught by US Patent 10660958 and US Patent 8,642,654 B) to healthy subjects in need thereof so as to maintain and improve muscle power out of said subject. 
The cited art teaches the ingestion of the same compounds prior to the start of exercise, and therefore, these compounds will increase or maintain muscle power output during exercise.
Prior art directed to the administration of the same compound (as taught by the cited prior art) to the same healthy subject in need, will render obvious the claimed inventions, see above ODP rejections. Further, all healthy subjects would be in need of maintaining or improving muscle output, see above benefits noted by Resistance Strength website, accessed April 2021.  Accordingly, as spelled out in the rejections above, the claimed invention is obvious as claimed by applicant.

Conclusion
In summary, no claims are allowed.  

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM Y LEE/Examiner, Art Unit 1629                

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629